Citation Nr: 0943993	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  98-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964 
and from September 1965 to September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO 
in Muskogee, Oklahoma, which, in pertinent part, denied the 
claim of entitlement to service connection for PTSD.  This 
claim is under the jurisdiction of the RO in Cleveland, Ohio. 

In his January 1998 substantive appeal, the Veteran requested 
a hearing before the Board at his local RO.  However, in a 
written statement signed by the Veteran and received by VA in 
March 2001, the Veteran withdrew his request for a Board 
hearing.  See 38 C.F.R. § 20.704(d) (2009).  

In May 2001 and January 2007 the Board remanded this claim 
for further development.  It now returns to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand this claim again.  

The Veteran was scheduled for a VA exam to determine whether 
the Veteran has PTSD which is etiologically related to his 
claimed in-service stressors.  The Veteran was notified of 
this examination in a January 2009 letter.  He did not report 
for this examination and has not established good cause for 
his failure to appear.  See id.  
Absent good cause, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(a)(b) (2009).  
However, in the case the Board finds it appropriate to 
reschedule the Veteran for an examination.  The Board notes 
that one of the Veteran's claimed in-service stressors, the 
attack on Tan Son Nhut Air Base in December 1966, has 
recently been corroborated by the U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)).  In the 
May 2009 supplemental statement of the case (SSOC), the 
agency of original jurisdiction (AOJ) never discussed this 
evidence or indeed any of the evidence.  The AOJ simply 
denied the claim because the Veteran failed to appear for the 
scheduled examination, rather than rating the claim based on 
the evidence of record.  The Board further notes that the 
Veteran was diagnosed with PTSD by a licensed psychologist in 
a June 1996 Social Security Administration examination.  
Moreover, the Veteran requested a VA examination in his 
February 1997 notice of disagreement (NOD) and January 1998 
substantive appeal.  He was not previously afforded one.  
Finally, the Veteran had only about two weeks notice that he 
was to appear for the scheduled VA examination.  Based on 
these facts, the AOJ should make a second attempt to schedule 
the Veteran for an examination.  In this regard, the AOJ 
should ensure that the current address on file for the 
Veteran is correct. 

In an October 2006 VCAA response letter, the Veteran 
indicated that he has been receiving ongoing care from the VA 
clinic in Akron, Ohio and the VA hospital in Cleveland, Ohio.  
The AOJ has not attempted to obtain these records, which 
might support the Veteran's claim that his PTSD stems from 
the attack on the Air Base where he was stationed. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination with the appropriate medical 
specialist to determine the nature, 
extent, and etiology of any psychiatric 
pathology, to include PTSD.  The entire 
claims file and a copy of this REMAND must 
be made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether any diagnosed 
psychiatric pathology, to include PTSD, is 
at least as likely as not a result of 
active military service, to include the 
attack on the Tan Son Nhut Air Base in 
December 1966.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Request the Veteran's medical records 
from the VA clinic in Akron, Ohio and the 
VA hospital in Cleveland, Ohio.  All 
efforts to obtain these records must be 
fully documented and associated with the 
claims file.  If the AOJ is unable to 
obtain these records, the Veteran must be 
notified of this fact and a copy of such 
notification associated with the claims 
file. 

3.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits, with application of 
all appropriate laws and regulations, 
including Pentecost v. Principi, 16 Vet. 
App. 124, 128-9. (2002), and including 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


